Citation Nr: 0828288	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  03-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (the RO).  

The Board previously remanded the case in June 2007 for the 
purpose of scheduling the veteran for a Travel Board hearing.  
Pursuant to the remand, the veteran and his spouse presented 
testimony before the undersigned Acting Veterans Law Judge at 
the RO in September 2007.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.  


FINDINGS OF FACT

1.  During his period of service, the veteran did not engage 
in combat with the enemy, nor are his claimed stressors 
combat related.

2.  The record does not include credible supporting evidence 
verifying the occurrence of any of the veteran's claimed in-
service stressors, with the exception of those resulting from 
his own willful misconduct.

3.  Asthma was not present in service and is not 
etiologically related to service, to include asbestos 
exposure during service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Asthma was neither incurred in nor aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  Proper notice must 
be provided to a claimant before the initial VA decision on a 
claim for benefits and must: (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The RO clearly advised the veteran of each of the four 
elements required by Pelegrini II in an August 2001 letter.  
Letters dated in March 2006 and March 2007 also referenced 
the type of evidence necessary for determining a disability 
rating and effective date.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has also been identified and obtained, 
to the extent possible.  The evidence of record includes the 
veteran's service medical and personnel records; VA 
outpatient treatment records; records from the veteran's 
private psychiatrist, Dr. Pritesh Shah; the report of VA 
psychiatric examinations conducted in August 2001 and March 
2004; and the transcript of a September 2007 hearing before 
the undersigned.  At the September 2007 hearing, the veteran 
submitted additional medical evidence in the form of a letter 
from Dr. Shah, along with a waiver of RO consideration of the 
same.  See 38 C.F.R. § 20.1304 (2007).  

The veteran has also indicated that he received treatment at 
the Chelsea Naval Hospital in 1952, and that such records may 
be key to his service-connection claim for PTSD.  Although 
limited records from the Chelsea Naval Hospital are already 
contained in the veteran's claims file, the RO made an 
additional request to the National Personnel Records Center 
(NPRC) for Chelsea Naval Hospital records during the course 
of the appeal.  The NPRC indicated in April 2006 that a 
search for such records was unsuccessful.  

The veteran himself also attempted to obtain additional 
records directly from the Chelsea Naval Hospital, but 
received correspondence from that facility (now the Chelsea 
Soldiers' Home) in March 2004 indicating that all pre-1972 
records are located at the NPRC.  Because additional Chelsea 
Naval Hospital records have not been located after multiple 
attempts, the Board believes that an additional remand to 
conduct a further search would be an exercise in futility.  
Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile).  

The veteran also noted receiving treatment for asthma from a 
Dr. Robert Birns beginning in the 1970s.  The RO requested 
the veteran's treatment records from Dr. Birns in August 2001 
and again in August 2006, but each attempt was unsuccessful.  
The veteran and his spouse both indicated at the September 
2007 hearing that they believe such records are likely 
unavailable.  See Board Hearing Tr. at 23.  Although the 
record was held open for 30 days to allow the veteran an 
additional opportunity to obtain records from Dr. Birns, no 
such records have been submitted.  As with the records from 
the Chelsea Naval Hospital, it appears that records from Dr. 
Birns are unavailable and that an additional remand to make 
further requests would be an exercise in futility.  See 
Hayre, supra.  

In short, the Board finds that VA has satisfied its duties to 
notify and assist.  Additional development efforts at this 
time would only result in an unnecessary delay.  Thus, the 
Board will proceed with adjudication.  

II.  Service connection for PTSD

The veteran seeks service connection for PTSD, which he 
attributes to two specific sets of stressful events in 
service.  

First, he contends that while receiving inpatient treatment 
for a toe infection at Chelsea Naval Hospital in 1952, he 
came into contact with a number of combat-wounded Marines who 
had recently returned from Korea.  He contends that many of 
these Marines suffered from horrific injuries and that 
several died while he was a patient.  The veteran essentially 
claims that seeing these severely-wounded patients has 
troubled him since service and led him to develop PTSD.  

The veteran alternatively maintains that his PTSD is the 
result of events surrounding his discharge from service.  The 
veteran was initially discharged from service under other 
than honorable conditions following his conviction by civil 
authorities on a charge of grand larceny (auto theft).  While 
the discharge was eventually upgraded to a general discharge 
under honorable conditions in April 1982, the veteran 
maintains that the stress and shame associated with his 
initial discharge led him to develop PTSD.

Entitlement to service connection for PTSD requires that 
three elements be present: (1) medical evidence diagnosing 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

In the instant case, the medical record includes PTSD 
diagnoses from both private and VA mental health 
professionals.  Each of the diagnoses ascribes this condition 
to the either the veteran's alleged experiences at Chelsea 
Naval Hospital or the veteran's distress regarding the 
perceived injustice surrounding his discharge from service.  
Therefore, for the purposes of this decision, elements (1) 
and (3) of 38 C.F.R. § 3.304(f) have been met.  

The crucial element in this case is element (2), relating to 
in-service stressors.  The Board notes at the outset that the 
veteran did not receive any decorations or awards indicative 
of combat status, and that his service personnel and medical 
records are negative for any indication of combat status or 
combat injuries.  While in service, the veteran worked 
primarily as a laundryman in the Navy, a position that, on 
its face, is not ordinarily associated with combat.  In any 
event, as discussed in greater detail below, the veteran does 
not contend that his stressors are combat related.  Since 
combat status has not been demonstrated, and because the 
veteran's claimed stressors are unrelated to combat, his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.

As explained above, the veteran first contends that his PTSD 
is the result of seeing combat-wounded soldiers and Marines 
while an inpatient at the Chelsea Naval Hospital.  He 
specifically contends that several patients were "in bits 
and pieces, missing arms, missing legs," or suffering from 
other horrific injuries.  See Board Hearing Tr. at 4.  He 
also notes that as many as seven patients died during his 
stay and that he is particularly troubled by the memory of 
one patient who apparently became unresponsive and was 
removed from his ward never to be heard from again.  Id. at 
5.  

The record, however, fails to corroborate any of the events 
the veteran allegedly experienced while hospitalized.  While 
the veteran's service personnel records indicate that he was 
transferred to Chelsea Naval Hospital for treatment in 
February 1952, such records, along with the veteran's service 
medical records, are silent as to the presence of combat-
wounded soldiers at the hospital, the death of any patients, 
or any complaints on the part of the veteran regarding the 
same.  

The veteran has also failed to submit any statements from 
fellow patients or hospital staff that would corroborate his 
account of the perilous scene on his ward at that time.  
Indeed, the veteran has not pointed to any other evidence or 
official record that would serve to corroborate his 
experiences while hospitalized.  

He has also failed to provide VA with any specific 
information about the severely-injured patients that have 
allegedly troubled him throughout life.  The veteran has not 
identified any of his fellow patients by name, including 
those who apparently died while he was a patient.  He was 
also unable to provide the name of the patient who was 
apparently unresponsive and transferred to another ward never 
to be heard from again.  Although the veteran indicated that 
his experience with this patient was particularly troubling, 
the only detail he was able to provide regarding the man was 
that he was a sergeant.  Without more specific identifying 
information, it would be virtually impossible to verify the 
veteran's alleged experiences through official records.  
Again, no other corroborating evidence is of record.

While the veteran may very well have encountered combat-
wounded patients with severe injuries during his time as an 
inpatient at Chelsea Naval Hospital, and while some patients 
may have died during the veteran's stay, because this 
stressor is not combat related, corroborating evidence of the 
events which took place at the Chelsea hospital are required 
to substantiate the claim.  That veteran has failed to either 
produce or identify such evidence in this case, and has 
failed to provide any specific detail about his fellow 
patients which would enable VA to conduct stressor 
verification efforts.  Accordingly, the second element of 
38 C.F.R. § 3.304(f) has not been met with respect to the 
veteran's claimed stressors surrounding his in-service 
hospitalization.

Unlike the stressors surrounding the veteran's in-service 
hospitalization, the stressors surrounding the veteran's 
discharge have essentially been verified in that service 
records clearly show that the veteran was given an 
"undesirable discharge" in July 1953 due to his grand 
larceny conviction by civil authorities.  Despite the 
presence of this verified "stressor," service connection 
for PTSD is still not warranted.  Applicable law provides 
that no compensation shall be paid if a disability is the 
result of a veteran's own willful misconduct.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2007).  Here, the veteran's undesirable discharge (to the 
extent it can be considered a stressor) is the result of his 
own willful misconduct, namely his conviction on a grand 
larceny charge.  As such, service connection may not be 
granted for any psychiatric disability allegedly stemming 
from the events surrounding the discharge.  

The Board has considered the veteran's statement that he did 
not commit the crime which led to his undesirable discharge 
and that he was unaware that the vehicle he was caught riding 
in was stolen.  The fact remains, however, that the veteran 
was convicted of grand larceny following criminal proceedings 
in a civilian court.  See, e.g., records from the Bureau of 
Naval Personnel dated in May 1954.  The veteran himself 
admits that he pleaded guilty, even though he now claims he 
did so only for the sake of expediency.  See Board Hearing 
Tr. at 9.  The Board places greater weight of probative value 
on the result of the contemporaneous civilian proceedings 
that resulted in the veteran's conviction that it does not 
recent statements of innocence made by the veteran in the 
context of a claim for monetary benefits from VA.  See 
generally Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the claimant); Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony).

The Board has also considered the fact that the veteran's 
discharge was upgraded by the Department of the Navy in April 
1982 to a general discharge under honorable conditions.  In 
this respect, the Board notes that a "service department 
finding that injury, disease or death was not due to 
misconduct will be binding on [VA]."  See 38 C.F.R. § 3.1(n) 
(2007).  The Navy Department's decision, however, did not 
address the circumstances surrounding the underlying crime 
which led to the initial undesirable discharge and did not 
make any finding regarding the veteran's guilt or innocence.  
The decision merely upgraded the veteran's discharge to a 
general one without discussion of the veteran's conviction or 
the circumstances surrounding the same.  As such, the Navy 
Department's decision does not constitute an official service 
department finding that the veteran's initial discharge and 
conviction were not the result of his own willful misconduct.  
It likewise does not change the Board's misconduct finding.

The Board has also reviewed a July 1953 letter from the 
veteran's then-attorney, William Rosenberg, which suggests 
that charges against the veteran had been dropped.  The 
attorney's statement, however, contradicts the veteran's 
contemporaneous service records which note that he was in 
fact convicted of grand larceny and discharged because of the 
offense.  

In short, as explained above, the veteran's claimed stressors 
as to his observations during an in-service hospitalization 
are not verified, nor has the veteran provided sufficient 
information to allow VA to attempt to verify such stressors.  
Furthermore, because the only verified stressor in this case 
stems from the veteran's willful misconduct (i.e. the 
undesirable discharge), service connection for PTSD is not 
warranted.  The benefit sought on appeal is accordingly 
denied.



III.  Service connection for asthma.

The veteran also seeks service connection for asthma, and 
contends that this condition either began in service, is 
related to in-service asbestos exposure, or is the product of 
in-service tobacco use.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The medical record in the instant case includes multiple 
asthma diagnoses.  The first Hickson element has clearly been 
satisfied.  

The key inquiry centers on the second Hickson element, that 
of in-service incurrence of injury or disease.  As alluded to 
above, the veteran has forwarded three alternative theories 
regarding his claimed in-service incurrence of asthma.  
The Board will address each in turn.

The veteran first claims that his asthma had its genesis in 
service.  He specifically asserts that he was treated by a 
corpsman for a persistent cough, which he claims was 
indicative of the onset of the condition.  See Board Hearing 
Tr. at 19.  The veteran's service medical records, however, 
are pertinently negative for complaint, treatment, or 
diagnosis of a respiratory condition of any kind.  
On separation, the veteran's lungs and chest were found to be 
within normal limits.  Moreover, contrary to the veteran's 
reports, service medical records fail to reflect treatment 
for a persistent cough.  The veteran's recent statements in 
this regard are accordingly of little probative value.  See 
Curry, supra ; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  

The first record of treatment for asthma found in the 
veteran's claims file dates from 2000.  At that time, his 
treating physicians noted that the veteran had suffered from 
the condition for 10 years.  These statements therefore place 
the onset of the veteran's asthma in approximately 1990, 
nearly 40 years following the veteran's separation from 
active duty.

The second Hickson element has therefore not been met with 
respect to the veteran's contention that his asthma began in 
service.  

The veteran's second line of argument is that his asthma is 
the product of asbestos exposure in service.  Under the 
provisions of the VA Adjudication Procedure Manual, M21-1 
(M21- 1), Part VI, occupations involving asbestos exposure 
include mining and milling, shipyard and insulation work, 
demolition of old buildings, construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have particularly been noted in insulation and 
shipyard workers.

While the veteran was stationed aboard a naval vessel, he 
does not contend that he was engaged in any of the above 
activities or that he was required to handle asbestos.  He 
instead indicated that he served as a laundryman, a position 
not ordinarily associated with asbestos exposure.  See Board 
Hearing Tr. at 17.  The veteran has also not suggested that 
he is competent to identify asbestos.  He simply contends 
that the ship on which he served was painted with asbestos-
laden paint and that asbestos "dust" regularly fell from 
his ship's pipes and overhead.  See id.; VA Form 9, received 
in September 2003.  In essence, the veteran assumes that he 
inhaled asbestos fibers.  The Board finds that the veteran's 
assumption, without some independent supporting evidence is 
simply not persuasive evidence.  

The second Hickson element has therefore also not been met 
with respect to the veteran's claim that he was exposed to 
asbestos in service.

The veteran also contends that he smoked in service and that 
such led to asthma.  Assuming, however, that the veteran did 
smoke in service and that such caused asthma, applicable law 
prohibits service connection for disability or death on the 
basis that it resulted from disease or injury attributable to 
the use of tobacco products during active service.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2007).  By 
its terms, 38 C.F.R. § 3.300 is applicable only to claims 
filed after June 9, 1998.  Because the veteran's claim was 
received after that date (in May 2001), service connection 
for asthma as a result of tobacco use in service is barred as 
a matter of law.  For this reason, the second Hickson element 
has also not been met with respect to the veteran's in-
service tobacco use.

Because the second Hickson element has not been met with 
respect to any of the veteran's theories of in-service 
incurrence, service connection for asthma is not warranted.  
For the sake of completeness, however, the Board will address 
the final Hickson element, medical nexus.

In the instant case, there is no competent medical evidence 
addressing the potential etiological relationship between the 
veteran's asthma and his military service or alleged in-
service asbestos exposure.  In the absence of an indication 
of an event in service, such as asbestos exposure or evidence 
showing a respiratory condition in service, a VA examination 
or medical opinion is not necessary to decide this claim.  
See 38 C.F.R. § 3.159(c)(4) (2007).  Moreover, as explained 
above, even if a medical opinion was obtained which 
established a causal relationship between the veteran's 
asthma and in-service tobacco use, such could not 
substantiate the claim as a matter of law.  See 38 C.F.R. 
§ 3.300 (2007).

The only other evidence in the claims file serving to link 
the veteran's asthma to his period of service emanates from 
the veteran himself.  It is now well settled, however, that 
laypersons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters 
such as determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2007) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  While the veteran is free to report his 
observation of symptoms, his statements regarding medical 
nexus are lacking in probative value and do not constitute 
competent medical evidence.

The third Hickson element has therefore also not been met and 
the veteran's service connection claim for asthma fails on 
this additional basis.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for PTSD is denied.

Service connection for asthma is denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


